37 So.3d 389 (2010)
Jermaine YOUNG, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4111.
District Court of Appeal of Florida, Fifth District.
June 18, 2010.
James S. Purdy, Public Defender, and Edward J. Weiss, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Jermaine Young (defendant) appeals his sentences, arguing that the trial court erred in imposing consecutive Prison Releasee Re-Offender (PRR) sentences on his five aggravated assault convictions because all of the crimes occurred during the course of a single criminal episode. We find no error and affirm.
Because we agree with the well reasoned holding set forth by the trial court *390 in its order denying the defendant's motion to correct sentencing error, we include it here and adopt it as our own. The trial court's order reads, in pertinent part, as follows:
ORDER DENYING MOTION TO CORRECT SENTENCING: ERROR
* * *
Through appellate counsel, defendant alleges that the trial court erred by imposing consecutive prison releasee reoffender (hereinafter, "PRR") sentences for counts two through six. In support, he cites Boyd v. State, 988 So.2d 1242, 1244 (Fla. 2nd DCA 2008); Gonzalez v. State, 876 So.2d 658, 661-662 (Fla. 3rd DCA 2004); Williams v. State, 804 So.2d 572, 573 (Fla. 5th DCA 2002); and Philmore v. State, 760 So.2d 239, 240 (Fla. 4th DCA 2000). The foundation upon which each of the cited cases is based and the precedential value are called into question by Reeves v. State, 957 So.2d 625 (Fla.2007).
A review of the cases cited reveals that each court ultimately reached the conclusion that PRR sentences could not be imposed consecutively when the offenses were part of the same criminal episode based upon Hale v. State, 630 So.2d 521 (Fla.1993) and its progeny. The most recent of the cases cited is Boyd, supra, in which the Second District, in dicta, noted the correctness of the trial court's ruling which removed a consecutive PRR designation, citing Smith v. State, 824 So.2d 263, 264 (Fla. 2d DCA 2002). The Smith court cited Hale, supra, Smith v. State, 800 So.2d 703 (Fla. 5th DCA 2001)(citing Hale, among other cases), and Philmore v. State, 760 So.2d 239 (Fla. 4th DCA 2000).
In Gonzalez v. State, 876 So.2d 658, 661-662 (Fla. 3rd DCA 2004), the Third District concluded that a defendant could not be sentenced to consecutive PRR sentences arising from the same criminal episode, citing Rodriguez v. State, 835 So.2d 1172, 1173 (Fla. 2nd DCA 2002) (citing Smith, 824 So.2d at 264); Robinson v. State, 829 So.2d 984, 985 (Fla. 1st DCA 2002) (citing Hale, supra; Williams, supra; and Smith, 800 So.2d at 703-04, among others); McIntyre v. State, 757 So.2d 1288 (Fla. 4th DCA 2000) (citing Hale, supra).
In Williams v. State, 804 So.2d 572, 573 (Fla. 5th DCA 2002), the Fifth District came to a similar conclusion, citing Smith v. State, 773 So.2d 1278 (citing Hale, supra; Philmore, supra; and McIntyre, supra) and Durr v. State, 773 So.2d 644 (Fla. 5th DCA 2000) (citing Hale, supra, and Philmore, supra).
Finally, in Philmore v. State, 760 So.2d 239, 240 (Fla. 4th DCA 2000), the Fourth District found consecutive PRR sentences for crimes committed in a single criminal episode inappropriate, citing the state's concession on the point and Hale, supra. Each of the cases relied upon by the defendant to challenge the sentence imposed in counts two through six has its genesis in the Hale decision.
Subsequently, the Fifth District recognized in Reeves v. State, 920 So.2d 724 (Fla. 5th DCA 2006) that the prison releasee reoffender act is not an enhancement statute, but rather, a minimum mandatory statute, and thus, the rule established in Hale had no application to the PRR statute. The Florida Supreme Court agreed in Reeves v. State, 957 So.2d 625, 633 (Fla.2007) finding that Hale had little bearing on the interpretation of the PRR statute. In finding that the trial court had the discretion to impose a criminal punishment code sentence consecutively to a PRR sentence for offenses arising from the same criminal episode, the Court stated, *391 "Paragraph (b) indicates that section 775.082(9) dictates a minimum sentence or sentencing floor, not a statutory maximum.... Moreover, nothing in the PRR statute can be construed as restricting a trial judge's general discretion to impose sentences consecutively or concurrently."

Reeves at 630.
Based upon the Supreme Court's decision in Reeves, the cases cited by defendant, all of which rely upon Hale as their foundational authority, are called into question. Given the holding in Reeves and the stated intent of the PRR statute to punish eligible offenders to the fullest extent of the law, the court can find no reasonable interpretation of the PRR statute that would prohibit consecutive PRR sentences but permit the imposition of consecutive PRR and criminal punishment code sentences as approved in Reeves.

AFFIRMED.
PALMER, TORPY and COHEN, JJ., concur.